Citation Nr: 1760897	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  12-24 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

M. Thompson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1968 to November 1970. This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran testified before a Decision Review Officer (DRO) in January 2014. A transcript of that hearing has been associated with the claims file.  

In August 2016 correspondences, the Veteran reported having severe financial hardship and requested his case be expedited pursuant to regulations allowing for advancement on the docket. The Board granted the Veteran's motion to advance the case on the Board's docket in the August 2017 Board decision. See 7101(a)(2) (2012); 20.900(c) (2017).

In November 2016 the Veteran was scheduled for a videoconference Board hearing at the RO before a Veterans Law Judge. However, the record indicates the Veteran cancelled his hearing. Therefore, his hearing request is deemed withdrawn. 

This case was remanded by the Board in December 2016 and August 2017 for further development. It has since been returned to the Board for appellate review. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran does not have a lumbar spine disorder that had its clinical onset in service or is otherwise related to his service.


CONCLUSION OF LAW

The Veteran does not have a lumbar spine disorder that was incurred or aggravated in service; no such disorder may be presumed to have been incurred therein. 38 U.S.C. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA's duty to notify was satisfied by a letter dated November 2010. See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the duty to assist the Veteran has also been satisfied in this case. The Veteran's service treatment records (STRs), as well as all identified and available post-service medical records, including Ohio Valley Medical Center and Dr. G., are associated with the claims file. The Veteran has not identified any additional available, outstanding records pertinent to his lumbar spine disorder. 

The Veteran was afforded VA examinations in April 2017 and August 2017. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the VA examination and opinion are adequate to decide the case. The medical opinions are predicated on a full reading of the available service treatment records contained in the Veteran's claims file, consider all of the pertinent evidence of record, and are supported with a complete rationale. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4) (2017).

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case. Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303(a) (2017). To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2017). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim. 38 C.F.R. §§ 3.303(b) (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017). When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert. v. Derwinski, 1 Vet. App. 49, 55 (1990).  

The Veteran contends that he has a lumbar spine disorder that began in service or is otherwise etiologically related to his time in service. 

On the February 1968 enlistment examination the medical provider noted that the Veteran's spine was normal. 

On a May 1970 separation examination the medical provider noted that the Veteran's spine was normal. The Veteran stated that he was in good health. The Veteran noted that he has or had back trouble. The medical provider noted "1 episode of back strain."

On the November 1970 separation examination the Veteran noted that he was in good health. The medical provider noted there were no spinal abnormalities. 

In an October 1986 Ohio Valley Medical Center record the Veteran reported that he injured his back in April 1986 when he twisted his back after stepping with his right foot in a hole while at work. The medical provider assessed that the Veteran had low back pain with acute exacerbation. 

In a March 1987 Ohio Valley Medical Center record the Veteran stated that following an injury sustained on the job in April 1986 he has been handicapped. The Veteran stated that he has been unable to work due to back pain radiating to the left leg with off and on weakness. At a separate examination the Veteran complained of an injury to the lower back about a year prior. The Veteran stated that the pain and numbness from the back cause him to fall. The Veteran also reported falling in March 1987. The x-rays were negative for any findings. The medical provider's final diagnosis was chronic lumbosacral strain. 

On a July 1988 Ohio Valley Medical Center computed tomography (CT) scan the lumbar spine was negative for any abnormalities. 

In the Ohio Valley Medical Center records from 1989 to 1990 there are numerous reports of back pain and re-injury of the back. 


On a March 1989 Ohio Valley Medical Center the medical provider noted that the Veteran's history of chronic recurrent low back pain is from an industrial injury. X-rays and CT scan were negative. 

An August 2011 VA treatment record the Veteran complained of back pain on the right side. The Veteran reported a history of chronic back pain from an injury in 1985.

An April 2013 VA treatment record the Veteran reported that he went to lift his wife and he pulled his back. The Veteran stated that he sought treatment and was told he pulled muscles. The Veteran stated that he continues to have back pain that is aggravated by use. 

In a September 2013 VA treatment record the Veteran complained of chronic lower back pain that has increased over the past four days. The Veteran reported a history of bulging discs that was diagnosed at a VA facility.

In a December 2013 VA treatment record the Veteran complained of lower back pain. The medical provider noted that the Veteran reported that he was told he had two bulging discs.

At the January 2014 DRO hearing the Veteran stated that he hurt his back while out on maneuvers at Fort Riley, Kansas. The Veteran stated that he was climbing a wooden apparatus and when he jumped off he hurt his back. The Veteran stated that he did not seek treatment for the injury. He stated that there was pain in his low back. He asserted that he continued to have back pain throughout service. While in Japan, the Veteran stated that he sought treatment. He reported that the doctor stated after examination and x-rays that his back was "all messed up from that." However, the Veteran stated that after examination there was nothing there. As a result, he stated that he was prescribed medication for pain and was placed on light duty for a week. After service the Veteran stated that he was under the care of Dr. B for his back, beginning in the 1970's. The Veteran stated that his back caused him to be in and out of the hospital. The Veteran stated that in the 1980s he was then under the care of Dr. G. The Veteran stated that Dr. G told him that he had deteriorating disc disease and deteriorating muscle disease in the back. The Veteran also stated that he later found out that he has two bulging discs. The Veteran stated that his back has bothered him since his in-service injury. The Veteran admitted that after discharge from service he further injured his back while carrying items and stepping into a hole. The Veteran stated that he continued to re-injure his back because he was worked as a laborer. The Veteran believes that the post-service injury aggravated the back injury from service. 

In a March 2016 VA treatment record the Veteran complained of low back pain that began about two weeks prior. The Veteran reported that at the time the pain began he sought treatment and was told that he had degenerative joint disease (DJD) in the spine. The Veteran stated that the pain started after he moved furniture. The medical provider noted that the Veteran had L4-5 disc herniation and pain irradiating both legs into the feet. 

In a March 2016 VA social work note the Veteran reported that he has chronic pain from neuropathy, ruptured discs, and a hernia that has not been repaired.

On the April 2017 VA examination the Veteran reported that he had a back injury in service. The Veteran stated that he hurt his back during maneuvers while stationed at Fort Riley, Kansas. He stated that his back has hurt since discharge in 1970. 

The April 2017 VA examiner opined that the Veteran's lumbar spine disorder was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness. The examiner reasoned that the STRs report one episode of back strain on the separation examination. She further explained that there is no other documentation in the STR to support chronicity of low back pain. She found that there are no outside private medical records to support low back chronicity post-discharge to the present. In reviewing VA treatment records, the examiner found that the records reveal an injury to the low back in 1985 that was reported to VA in August 2011 and an additional injury to the back while the Veteran was lifting his wife in 2013. The examiner found that this is more likely than not the causative factor of the Veteran's back pain. 

On the August 2017 VA addendum opinion the examiner opined that the Veteran's lumbar spine disorder was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness. The examiner explained that the STRs report one episode of a back strain on the separation examination. The examiner noted that the Veteran did not report chronic low back pain upon discharge. Further, the examiner found there is no other documentation in the STRs to support chronicity of low back pain. Also, there are no outside private medical records to support low back chronicity post-discharge to present. The examiner also noted that VA treatment records reveal an injury to the low back in 1985 that was reported by the Veteran in August 2011 and an injury while lifting his wife in 2013. The examiner concluded that this is more likely than not the causative factor of his back pain. 

The August 2017 examiner reasoned that there is a lack of supporting documentation within the STRs to support the Veteran's claim that his current lumbar condition was caused by an active duty injury. The examiner found there is one episode in the STRs of back strain from May 1970. The examiner found that there is a lack of repeated visits or complaints of back pain associated with the Veteran's in-service strain. The examiner further noted that on the November 1970 separation examination there were no noted spinal abnormalities and the Veteran specifically stated, "I am in good health." The examiner found another incident of a backache in October 1970, however it was noted in the STRs that the backache was associated with a post influenza vaccine. Furthermore, the examiner explained that the records from Ohio Valley Medical Center dated 1986 to 1990 confirm that the Veteran's back pain started after a work injury, as the Veteran stated to the provider and was later confirmed by the treatment records. Lastly, the examiner noted there are no records to support chronicity related to the in-service injury from the date of discharge to the post-service work injury in 1986.  

Upon careful review of the record, the Board finds that the competent and probative evidence of record weighs against a finding that the Veteran has a lumbar spine disorder that is etiologically linked to his time in service.

In so finding, the Board notes that an evaluation of the probative value of medical evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached. The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators. Guerrieri v. Brown, 4 Vet. App. 467 (1993). The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion. Sklar v. Brown, 5 Vet. App. 140 (1993).

In this case, the Board places the greatest probative weight on the April 2017 and August 2017 VA examiner's findings that the Veteran does not have a lumbar spine disorder that began or is otherwise linked to service. In so finding, the Board notes first that the August 2017 VA addendum opinion contains clear conclusions with supporting data as well as reasoned medical explanations connecting the two. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a "medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"). Specifically, the April 2017 and August 2017 VA examiner conducted not only a thorough physical examination but also a complete record review when concluding that the Veteran's relevant medical history and symptom presentation did not lead to a conclusion that his current back disorder is etiologically linked to his time in service or was aggravated by any incident in service. Although it is clear that the Veteran currently has a lumbar spine disability, the VA examiner found, upon record review and examination-including consideration of the Veteran's contentions regarding the continuity of symptomatology-that his current lumbar spine disorder is not etiologically linked to service, including to his two treatments for low back pain during service. 

For these reasons, the Board is satisfied that the April 2017 and August 2017 VA examiner's opinion is adequate for deciding this appeal. In that connection, the Board notes that the Court has held that the Board must determine how much weight is to be attached to each medical opinion of record. See Guerrieri v. Brown, 4 Vet. App. 467 (1993). These considerations depend on factors such as reasoning employed by the medical professionals and whether or not, and the extent to which, they reviewed prior clinical records and other evidence. Gabrielson v. Brown, 7 Vet. App. 36 (1994); see also Wensch v. Principi, 15 Vet. App. 362, 367 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases). Adequate reasons and bases, in short, must be presented. See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998). Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion. See Prejean v. West, 13 Vet. 444, 448-49 (2000). In every case, the Board must support its conclusion with an adequate statement of its reasoning of why it found any given medical opinion persuasive.

The Board finds that the most probative evidence of record is the April 2017 and August 2017 VA examiner's well-reasoned opinion-based on the Veteran's reported history, the medical records, and the examiner's medical expertise and current medical knowledge-that the Veteran's lumbar spine disorder is not etiologically linked to his time in service. In arriving at this negative opinion, the VA examiner considered the Veteran's contentions concerning the etiology of his low back complaints but nevertheless concluded that his current lumbar spine disability is not likely due to or aggravated by any incidents of service. The April 2017 and August 2017 VA examiner provided a report that fully considered the Veteran's history and assertions, set out her findings, and contained an explanation for her conclusions. Thus, the Board relies upon the April 2017 and August 2017 VA examiner's opinions in making its determination. As discussed above, the April 2017 and August 2017 VA examination report specifically addressed causation, clearly indicating that the Veteran's current lumbar spine disability is not related to service. The examiner offered a clear and well-reasoned rationale for her opinion, relying on the examination report and her medical expertise, as well as current medical knowledge, in concluding that any etiological relationship was doubtful.

Lay evidence may be competent on a variety of matters concerning the nature and cause of disability. Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007). The general principle that pain may represent the onset of orthopedic disability is commonly known and, therefore, the Veteran's testimony that his lumbar spine disability is related to his in-service low back complaints has some tendency to make a nexus more likely than it would be without such an assertion. However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention. Not all competent evidence is of equal value. The Board finds the April 2017 and August 2017 VA examination report more probative than the Veteran's statements. The examiner is a medical professional and was able to review the overall record, including the Veteran's history and opinions.

Further, to the extent the Veteran's contentions can be construed as a claim of continuity of back symptoms since service, they are not persuasive. The lumbar strain noted in service was not noted as recurring in the STRs and the Veteran's back was found to be absent of abnormalities during the November 1970 separation examination. The Veteran denied having any back problems on subsequent reports of medical history, and no diagnosis of any lumbar spine disorder was made at his November 1970 separation report of medical assessment. The Veteran's first mention of a low back disorder is in 1986 when the Veteran reported that he injured is back at work. His current claims of continuous symptoms that were begun or aggravated during service are thus not convincing. His statements made when being examined in a medical setting appear more reliable than those now made in the context of a claim for monetary benefits.

In this case, the Board accepts the April 2017 and August 2017 VA examiner's opinion as being the most probative evidence on the subject, as that opinion is based on a review of all records and physical examination of the Veteran and contains clear rationale for the medical conclusions reached. See Boggs v. West, 11 Vet. App. 334 (1998). Given the depth of the examination report, and the fact that the examiner's opinions are based on a thorough review of the applicable record, including the Veteran's STRs and his contentions regarding continuity of symptomatology, the Board finds that the April 2017 and August 2017 VA examiner's opinions are the most probative and material to the Veteran's claim. See Owens v. Brown, 7 Vet. App. 429 (1995). In particular, the VA examiner reviewed the record, including the Veteran's contentions concerning the onset of back pain and its aggravation by his period of service; examined the Veteran; and concluded that the Veteran's current lumbar spine disorder is not likely related to service. The examiner offered a clear rationale for these conclusions, based not only on the Veteran's contentions but on the evidence as set forth in his service and VA treatment history as well as on the examiner's own medical expertise. Thus, the Board finds that the Veteran's claim must be denied.

In reaching its conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim for service connection for a lumbar spine disorder, that doctrine is not helpful to the Veteran.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, 28 Vet. Ap. 366,  369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to service connection for a lumbar spine disorder is denied.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


